Citation Nr: 0735449	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

Procedural history

The veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in a rating decision 
dated May 2003.  By letter dated June 4, 2003, the RO 
informed the veteran that his claim for entitlement had been 
denied.  He did not appeal.  

In December 2003, the veteran submitted a claim seeking to 
reopen his claim for PTSD.  The June 2004 rating decision 
continued the denial of service connection.  The veteran 
disagreed and timely appealed.

As will be discussed in detail below, in this decision the 
Board is reopening the previously denied claim for service 
connection for PTSD.  The issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.

2.  Evidence submitted since the May 2003 rating decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2003 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The veteran ultimately seeks service connection for PTSD 
based on reported stressful experiences in Vietnam.  See the 
veteran's September 2004 statement in support of his notice 
of disagreement and the statement in support of his VA Form 9 
substantive appeal.  Implicit in the veteran's presentation 
is the contention that he has submitted additional evidence 
since the last denial of his PTSD claims which is new and 
material and therefore serves to reopen the claim.  

As was described in the Introduction, the claim was 
previously denied in an unappealed VA rating decision.  
Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board will first discuss certain preliminary matters.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).  

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board observes that the veteran was notified in a 
February 2004 letter that there had been a previous denial of 
a claim for service connection for PTSD, that the decision 
was mailed on June 4, 2003, that the appeal period had 
expired and that the decision was final.  The February 2004 
letter also informed the veteran:

In order for us to reconsider this issue, you must 
submit new and material evidence that the condition 
was incurred in or aggravated by your active 
military service.  New evidence is evidence that 
has not been previously been considered.  Evidence 
that is merely cumulative and tends to reinforce a 
previously well-established point is not considered 
new.  Material evidence is evidence that is 
relevant to the issue of service connection.

See February 2004 VCAA letter, at page 2.

With respect to the PTSD claim, because that claim is being 
reopened by the Board, any notice deficiency under Kent is 
harmless.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Additionally, the veteran was informed in letters dated 
February 2004 and April 2004 of the typical kinds of evidence 
that could be used to support the PTSD claim, such as medical 
records, a statement from his doctor, his statements and 
statements of others who could observe his symptoms.  These 
notices satisfy the VCAA obligation to inform a claimant of 
the evidence required to substantiate a claim. 

The veteran was informed in both letters that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim.  The veteran was also informed that 
VA would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

The February 2004 letter told the veteran that if he had any 
additional information or evidence to let VA know.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of 
service connection.  In other words, any deficiency of 
advisement as to those two elements was meaningless, because 
a disability rating and effective date were not assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), a connection between the veteran's current 
disabilities and his active duty service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Board notes that in his VA Form 9 substantive appeal dated 
December 2004, the veteran indicated that he did not want a 
hearing before a Veterans Law Judge.  

The Board will proceed with a determination as to whether new 
and material evidence has been submitted which is sufficient 
to reopen the claim of entitlement to service connection for 
PTSD.

Pertinent law and regulations

Service connection - PTSD

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); Moreau v. Brown, 9 Vet. App. 389 (1996). 

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994). Moreover, a medical opinion diagnosing post- 
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  As is noted in the Introduction, the 
veteran's request to reopen his claim for entitlement to 
service connection for PTSD in December 2003.  Thus, the 
claim will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The relevant evidence of record at the time of the May 2003 
rating decision included the veteran's service medical 
records, service personnel records, VA treatment reports from 
December 1994 through May 2002, and a May 2003 discharge 
summary from VA Medical Center (VAMC) in Dayton, Ohio.  

In addition, the veteran's own statement in support of his 
claim was of record: 

Constant conflict of military service has lead 
(sic) to a lifetime of depression.  Jumpy around 
strange, new situations and people.  Some symptoms 
of PTSD.

Also of record was the PTSD questionnaires sent to the 
veteran by the RO.  There is no evidence of record that the 
veteran ever returned them.

The May 2003 rating decision

The May 2003 rating decision determined that there was no 
evidence to support the fact that the veteran's vaguely 
claimed stressors actually occurred; no medical diagnosis of 
PTSD; and, no evidence linking the claimed PTSD to an in-
service stressor.  In essence, the RO determined there was no 
evidence to support any element of the PTSD claim.  

As was indicated in the Introduction, the RO informed the 
veteran of the denial of his claim via a letter dated June 4, 
2003.  The veteran's did not appeal.  

Newly submitted evidence

Since the May 2003 rating decision, there has been added to 
the record voluminous VA medical treatment notes that include 
diagnoses of PTSD; a statement of the veteran dated March 12, 
2004; treatment records from M.V.H.; VA treatment records 
from the VAMC Dayton from December 2003 through April 2004; 
October 2003 treatment records from C.C.C.; and the veteran's 
statement in support of his VA Form 9 formal appeal with a 
stressor statement; information from an Internet site 
regarding B.S., a soldier who died in Vietnam on January 24, 
1972, from non-hostile "accidental self-destruction"; and 
information from the Internet regarding the 32nd Medical 
Logistics Battalion, 327th Infantry Regiment, and the 101st 
Airborne Division.

Analysis

For reasons expressed immediately below, the Board finds that 
the newly submitted evidence is sufficient to reopen the 
claim.  

Under the rule in Evans, supra, the veteran must submit new 
and material evidence as to each issue: (1) medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See § 3.304(f).

With regard to element (1), the Board notes that there are 
several diagnoses of PTSD.  It is unclear whether they are in 
conformance with DSM IV, section 309.81, but they are 
diagnoses made by medical personnel.  The Board considers 
this to be new and material evidence as to element (1).  

With regard to element (2), credible supporting evidence that 
a claimed in-service stressor actually occurred, the veteran 
has submitted a stressor statement.  In his NOD statement, 
the veteran contends that he was assigned to the "1st Adv. 
32nd Med Unit," and was attached to the 327th Infantry 
Regiment.  He claims that he was a medical corpsman and that 
he was in the field with combat units from the 327th and that 
he was "loaned" out to "ROK" [Republic of Korea] units to 
accompany them on patrols.  He claims to have been in several 
firefights.  The veteran also submitted information from the 
Internet regarding the 32nd Medical Logistics Battalion, 327th 
Infantry Regiment.

The veteran further claims that he lost a "good friend", 
B.S., who was killed in Vietnam.  He submitted information 
from an Internet site regarding B.S., a soldier who died in 
Vietnam on January 24, 1972, from non-hostile "accidental 
self-destruction".


Finally, the veteran contends that he was assigned to Camp 
Baker from July 1971 to April 1972 "at which time an attack 
by the VC, I was Medivac to Valley Forge, PA because of a 
head wound from the explosion of a mortar round."  

In a new and material evidence claim, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  At the time of the 
May 2003 rating decision, the RO had nothing specific from 
the veteran concerning stressors.  The newly submitted 
evidence, however, is specific enough to be capable of 
corroboration.  The veteran claims to have known B.S. in 
Vietnam and has submitted information regarding the fact that 
B.S. died in January 1972.  The Board finds that there is new 
and material evidence sufficient to reopen the case as to 
element (2).

With regard to element (3), medical evidence of a causal 
nexus between the current PTSD symptomatology and the claimed 
in-service stressor, the Board notes that a January 2004 
diagnosis of PTSD appears to accept the veteran's reported 
Vietnam combat experiences as the sole stressors of his PTSD 
condition.  The Board finds that there is new and material 
evidence sufficient to reopen the case as to element (3).  

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

The claim of entitlement to service connection for PTSD is 
therefore reopened based upon the receipt by VA of new and 
material evidence.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The Board concludes as to this issue that there are several 
areas in need of evidentiary development.  These will be 
discussed in the REMAND section below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal of this issue is allowed.


REMAND

2.  Entitlement to service connection for PTSD.

For the reasons expressed below, the Board finds that the 
issue appeal must be remanded for additional evidentiary and 
procedural development.
 



Reasons for remand

First, as noted above, the various diagnoses of PTSD raise 
the question of whether they were made in conformance with 
DSM IV, section 309.81.  In addition, there are of record 
numerous diagnoses of alcohol dependence.  The precise nature 
of the veteran's psychiatric problems remains unclear.  
Moreover, it is unclear from the record which stressor events 
the examiners relied upon to make their diagnosis.  

The agency of original jurisdiction should arrange for the 
veteran to be examined by a psychologist to determine whether 
the veteran has PTSD; and if so, what specific stressor 
event(s) the diagnosis is based upon.

As was alluded to above, the veteran's in-service stressors 
have been clarified somewhat recently.  The Board believes 
that additional efforts should be made to corroborate the 
claimed stressors.

With specific regard to B.S., VA should attempt to discover 
whether B.S. and the veteran were assigned to the same unit 
or to units that were located in lose proximity or operated 
together at any time between January 1971 and April 1972.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and request that he submit 
specific information concerning his 
claimed stressors.  In particular, the 
veteran should provide specific details of 
the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, locations and 
unit(s) involved.  The veteran's response 
should be associated with his claims 
folder.  If the veteran does not respond, 
this should be documented in the claims 
folder.   

2.  VBA should then review the file and 
prepare a summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, to include the 
Internet material reference above, should 
be sent to the U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  
Specifically, to the extent practicable 
the agency should attempt to ascertain 
whether B.S. in fact died in Vietnam and 
if so whether he and the veteran may have 
served together.  In addition, the agency 
should be asked to provide any information 
that indicates the veteran has served in 
combat in any capacity, and to further 
provide any information that indicates the 
veteran was wounded in any combat action.  
Any such response so received should be 
associated with the veteran's VA claims 
folder.

3.  After completion of the foregoing 
development, VBA should schedule the 
veteran for psychological evaluation.  
After review of the file and the 
administration of any indicated 
psychological testing, the examining 
psychologist should provide a diagnosis or 
diagnoses, with reasons provided therefor.  
In particular, PTSD should be diagnosed or 
specifically ruled out.  If PTSD is 
diagnosed, the examiner should specify 
what stressor event(s) was relies upon.  A 
report should be prepared and associated 
with the veteran's VA claims folder.  

4.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


